Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-9) in the reply filed on 01/05/2022 is acknowledged. Claim 10 is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitations "the top of the rack" in line 12. There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitations "the inside of the feed hopper" in line 4, "the outer wall surfaces of the stirring rollers" in line 6, and "the top of the screw extrusion device" in line 7. There is insufficient antecedent basis for these limitations in the claim. 
3 recites the limitations "the outer wall surfaces of the extrusion barrel" in line 4. There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitations "the inner bottom end of the drive box" in line 4 and "the inner upper end of the drive box" in line 7. There is insufficient antecedent basis for these limitations in the claim. 
Claim 9 recites the limitations "the contact surfaces of the first roller" in line 2 and "the same vertical axis" in line 3. There is insufficient antecedent basis for these limitations in the claim. 
Claims 5-8 depended on claim 1 are rejected as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyoshi et al. (JP2005134768, English translation provided) in view of Hwang et al. (US 7,862,765), further in view of Wang et al. (CN101613502, English translation provided) and Tan (US 10,322,537).
Regarding claims 1, 6, 9, Kazuyoshi discloses that, as illustrated in Fig. 1, an LCP film production apparatus, comprising:

a screw extruder device (Fig. 1, items 1-5); 
a T-shaped material outlet or port (Fig. 1, item 5 (p.g. 6, lines 13-15));
a squeezing assembly (as shown in Fig. 1), wherein the squeezing assembly comprises a first roller wheel (Fig. 1, item 6), a second roller wheel (Fig. 1, item 7), and a third roller wheel (Fig. 1, item 8), the first roller wheel and the second roller wheel are fixedly mounted below the T-shaped material port (Fig. 1, item 5) side by side, and the third roller wheel is fixedly mounted next to the second roller wheel side by side. 
However, Kazuyoshi does not explicitly disclose that, the first roller wheel and the second roller wheel are fixedly mounted directly below the T-shaped material port side by side. In the same field of endeavor, producing a film, Wang discloses that, as illustrated in Fig. 1, the first roller wheel (Fig. 1, item 1) and the second roller wheel (Fig. 1, item 5) are fixedly mounted directly below the T-shaped material port (Fig. 1, item 3) side by side and contact surface of the first roller wheel and the second roller wheel are on a same vertical axis as the material port of the T-shaped material port (as shown in Fig. 1) (related to claim 9).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kazuyoshi to incorporate the teachings of Wang to provide that the first roller wheel and the second roller wheel are fixedly mounted directly below the T-shaped material port side by side and contact surface of the first roller wheel and the second roller wheel are on a same vertical axis as the material port of the 
However, Kazuyoshi does not disclose an electromagnetic field generator mounted around the T-die. In the same field of endeavor, injection molding, Hwang discloses that, as illustrated in Fig. 1: 
an electromagnetic field generator (Fig. 1, item 210), fixedly connected to the material port (Fig. 1, item 140) and mounted around the material port in a circle by means of a mounting mechanism (not shown in Fig. 1; col. 5, lines 31-49) (related to claim 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kazuyoshi to incorporate the teachings of Hwang to provide that an electromagnetic field generator mounted around the T-die. Doing so would be possible to control orientations of materials such as carbon nanotubes in a composite, as recognized by Hwang (col. 1, lines 55-64).
However, Hwang does not disclose the mounting mechanism including bolts. In the same field of endeavor, injection molding, Tan discloses that, as illustrated in Fig. 4, bolts (item 270) are applied to mount components (items 20 and 70) around the valve pin 50 in the fluid channel 65.
The claimed bolts configured to mount the electric field generator around the die port is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with mounting components around a fluid channel comes from Tan itself.      
Claims 2-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang et al. (US 7,862,765), Kazuyoshi et al. (JP2005134768, English translation provided), Wang et al. (CN101613502, English translation provided) and Tan as applied to claim 1 above, further in view of Fang (CN207711319, English translation provided) and Shi (CN203713022, English translation provided).
Regarding claim 2, the combination discloses the LCP film production apparatus. However, the combination does not disclose a feed assembly having stirring rollers. In the same field of endeavor, injection molding, Fang discloses that, as illustrated in Fig. 1, a feed assembly (as shown in Fig. 1), wherein the feed assembly comprises a feed hopper (Fig. 1, item 3), stirring rollers (Fig. 1, item 6) are rotatably mounted on two sides of the inside of the feed hopper (as shown in Fig. 1) by means of shaft sleeves (as shown in Fig. 1), there are two stirring rollers (by duplication), and stirring blades (Fig. 1, item 16) are fixedly connected to outer wall surfaces of the stirring rollers;
wherein the feed assembly is fixedly mounted at a top of the screw extrusion device (as shown in Fig. 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Fang to provide a feed assembly having stirring rollers. Doing so would be possible to improve the production efficiency and reduce the production cost, as recognized by Fang (p.g. 2, lines 6-14).
Regarding claim 3, Kazuyoshi in the combination discloses that, the screw extrusion device comprises an extrusion barrel (as shown in Fig. 1); an extrusion screw (p.g. 6, lines 13-15) 
However, Kazuyoshi does not explicitly disclose an electric heater having an outer sheath. Fang discloses that, as illustrated in Fig. 1, preferably, the inner side of the extrusion cylinder is uniformly fixedly provided with a plurality of electric heating plates (Fig. 1, item 14) (p.g. 2, lines 1-2) having an outer sheath (as shown in Fig. 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Fang to provide an electric heater having an outer sheath. Doing so would be possible to improve the production efficiency and reduce the production cost, as recognized by Fang (p.g. 2, lines 6-14).
Regarding claims 4-5,7, Kazuyoshi in the combination does not disclose a drive assembly. Fang discloses that, as illustrated in Figs. 1-2, the apparatus comprising:
a drive assembly (Fig. 1, items 7, 8, 9, and 10), wherein the drive assembly comprises a driving rotating shaft (Fig. 1, item 8) is rotatably mounted on a rack/framework (Fig. 1, item 2) by means of a shaft sleeve (as shown in Fig. 1), driven rotating shafts (Fig. 1, item 10), and two belts are fixedly mounted outside the two driven rotating shafts.
However, Fang does not disclose a gear box. In the same field of endeavor, injection molding, Shi discloses that, as illustrated in Fig. 2, in order to make the extruder structure more compact, the agitator shaft 8 and the screw 2 are driven by the same motor through the gear box 4 (p.g. 2, lines 10-11). Thus, Shi discloses that, the driving rotating shaft is rotatably 
wherein one end of the driving rotating shaft penetrates through the drive box and is fixedly connected to one end of the extrusion screw (Fig. 2, item 6), and one end of each of the two driven rotating shafts penetrates through the drive box and is fixedly connected to one end of each of the stirring rollers (Fig. 2, item 8; e.g., duplication for two stirring rollers driven by two gears (related to claim 7));
wherein the drive assembly is fixedly mounted on one side of the top of the rack (as shown in Fig. 2); 
wherein a power output of a drive motor (Fig. 2, item 3) is fixedly connected to the driving rotating shaft;
wherein the drive motor is fixedly mounted on one end of the rack by means of a motor support (as shown in Fig. 2).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Fang and Shi to provide a feed assembly having stirring rollers, a gear box, and a drive motor. Doing so would be possible to improve the production efficiency and reduce the production cost with a compact design of the structure, as recognized by Fang (p.g. 2, lines 6-14) and Shi (p.g. 2, lines 10-11).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hwang et al. (US 7,862,765), Kazuyoshi et al. (JP2005134768, English translation provided), Wang et al. (CN101613502, English translation provided), Tan, and Fang (CN207711319, English translation provided) and Shi (CN203713022, English translation provided) as applied to claim 2 above, further in view of Wang (CN210759036), hereafter Wang’036.
Regarding claim 8, the combination does not disclose the stirring blades on the outer walls of the two stirring rollers are distributed in a staggered manner. In the same field of endeavor, injection molding, Wang’036 discloses that, as illustrated in Fig. 3, the stirring blades (Fig. 3, items 2 and 3) on the outer walls of the two stirring rollers (Fig. 3, items 10 and 19) are distributed in a staggered manner (p.g. 3, lines 4-6). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wang’036 to provide that the stirring blades on the outer walls of the two stirring rollers are distributed in a staggered manner. Doing so would be possible to improve the mixing effect, as recognized by Wang’036 (p.g. 1, lines 9-11 from bottom). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742